t c summary opinion united_states tax_court paul marcillese shelton and felicia laverne graham petitioners v commissioner of internal revenue respondent docket no 18901-05s filed date paul marcillese shelton and felicia laverne graham pro_se melinda k fisher for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the trial was conducted by special_trial_judge carleton d powell who died after the case was submitted the parties have declined the opportunity for a new trial or for supplementation of the record and the case has therefore been reassigned for opinion and decision unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after concessions by respondent the issues for decision are whether petitioners are entitled to claim a dependency_exemption deduction for one child of paul marcillese shelton petitioner by a prior marriage to tanya clark clark and whether petitioners are entitled to a child_tax_credit with respect to that child background all of the material facts have been stipulated petitioners resided in maryland at the time they filed their petition petitioner was previously married to clark with whom he has a daughter on date the circuit_court for prince george’s county maryland issued a consent order awarding sole custody of the child to clark but permitting petitioner to claim the child as a dependent for personal federal_income_tax purposes for as long as petitioner complied with timely payments of child_support the consent order also requires clark if requested to execute any waivers necessary to effect the provision for the dependency_exemption if child_support_obligations have been met the consent order mentions the names of petitioner clark and their child but does not contain any social_security numbers it does not mention the years for which any dependency_exemption is purportedly waived the consent order is signed by clark’s and petitioner’s respective attorneys and by the judge presiding over their divorce case it is not signed by clark or petitioner petitioner was compliant in paying his child_support_obligations during the year in issue although petitioner requested that clark execute a specific waiver to allow petitioner to claim the child as his dependent clark refused to sign a waiver as required by the consent order petitioners claimed a dependency_exemption deduction and child_tax_credit with respect to petitioner’s child by clark as well as dependency_exemption deductions and child tax_credits with respect to petitioners’ other three children on their federal_income_tax return for petitioners did not attach a copy of the consent order to their return respondent disallowed their claims with regard to petitioner’s child by clark because petitioners failed to attach a form_8332 release of claim to exemption for child of divorced or separated parents to their return respondent also disallowed in the notice_of_deficiency the claimed deductions and credits related to petitioners’ other three children due to lack of substantiation but respondent has now conceded that petitioners are entitled to a dependency_exemption deduction and child_tax_credit for each of their other three children discussion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 a child of a taxpayer is generally a qualified dependent only if the taxpayer provides over half of the child’s support during the taxable_year sec_152 however sec_152 limits the dependency_exemption where the child’s parents live apart as follows sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent petitioner is not the custodial_parent of his child by clark his entitlement to the deduction and related child_tax_credit depends on the applicability of sec_152 which provides sec_152 support_test in case of child of divorced parents etc -- exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the form prescribed for the waiver described in sec_152 is form_8332 which form must be executed by the custodial_parent and attached to the federal_income_tax return of the noncustodial_parent in order for the noncustodial_parent to receive the dependency_exemption 114_tc_184 affd sub nom 293_f3d_1208 10th cir petitioners did not attach the required waiver form to their federal_income_tax return and petitioner was not able to obtain a form executed by clark petitioners argue that the consent order granting the dependency_exemption to petitioner is sufficient to substitute for form_8332 and to permit them to take the deduction and the related child_tax_credit regulations promulgated with respect to sec_152 as amended provide that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 miller v commissioner supra form_8332 requires a taxpayer to provide the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption miller v commissioner supra although the consent order does state the names of petitioner clark and their child it does not contain any of the other required elements to conform substantially to a waiver under form_8332 it does not state the years for which the exemption is purportedly released or that the exemption is unequivocally released by the terms of the consent order it contains neither clark’s signature nor the social_security numbers of petitioner and clark the release of the dependency_exemption in the consent order is also subject_to a stipulation that petitioner fulfill his child_support_obligations before clark would be obligated to provide a waiver of her right to claim the dependency_exemption for federal_income_tax purposes petitioner complied with his child_support_obligations throughout and it appears that he was entitled under the consent order to receive a waiver of clark’s right to claim a dependency_exemption for that year upon request we do not however have the jurisdiction to compel clark’s compliance with the consent order because the consent order explicitly references clark’s completion of a waiver at some point in the future it was not intended by the parties to function as a substitute for the waiver itself and regardless of intent is not sufficient to serve that purpose see brissett v commissioner tcmemo_2003_310 because the consent order does not meet the requirements of sec_152 and the applicable regulation it does not qualify as an effective release of clark’s entitlement to claim the dependency_exemption for the child because petitioners are not entitled to claim the child as a dependent for federal_income_tax purposes they do not satisfy the qualifying_child requirements of the child_tax_credit under sec_24 with respect to the child and are not entitled to the child_tax_credit claimed with respect to that child for the year in issue see sec_24 smith v commissioner tcmemo_2006_163 because of respondent’s concession that petitioners may claim dependency_exemption deductions and associated child tax_credits with respect to petitioners’ other three children decision will be entered under rule
